El Juez Asociado Sr. Aldbey,
emitió la opinión del tribunal.
Don Juan Suárez Rodríguez murió el 2 de junio de 1902 en el lugar de Puñil, provincia de Asturias, España, con testamento que babía otorgado en 1893 en el que instituyó por herederos a sus hijos y a dos nietas en representación de una hija fallecida, y en él hizo la siguiente mejora:
“Es la voluntad del otorgante el mejorar como mejora en el tercio de todos sus bienes y derechos, y en el otro tercio de los mis-mos bienes de libre disposición, a los referidos sus hijos don Marcial, don Cándido y don Herminio Suárez, cuya mejora recaerá en cual-quiera de los tres mejorados, que viva y more en su casa nativa del lugar de Puñil, sobre que se pondrán de acuerdo los mismos tres *142hermanos varones, y en otro caso lo decidirá la suerte, aplicándose en propiedad el total de la mejora al que sea favorecido o elegido en su caso, y en usufructo sus terceras partes respectivas a los que resultaren excluidos de tal mejora, con cargo al agraciado con la suerte o elección de dotar a sus hermanas doña Tarsila y doña Serena con igual cantidad a la llevada en dote por las restantes her-manas doña Aurora y doña Justa, sea que aquéllas contraigan ma-trimonio, sea para permanecer solteras en compañía del mejorado, o en distinto lugar y domicilio.”
Cándido Suárez, uno de los mencionados en la mejora, murió en estado de soltería antes que su padre.
En 1919 Paz Alvarez Suárez, una de las nietas instituida heredera, presentó demanda jurada en la Corte de Distrito de San Juan, Sección Primera, exponiendo esos hechos y además los siguientes:
“Quinto.- Afirma igualmente la demandante que, desde el falle-cimiento del testador don Juan Suárez y Rodríguez hasta la fecha, sus hijos don Marcial y don Herminio Suárez, no han hecho aún, de acuerdo, la designación del que ha de ser el agraciado con la mejora a que se refiere el hecho III, ni tampoco' se ha hecho ésta designación por la suerte.
‘ ‘ Sexto: Afirma asimismo la demandante que, desde el falleci-miento del testador a la fecha, ni don Marcial ni don Herminio Suá-rez y Suárez se han trasladado a vivir y morar a la casa solariega del lugar de Puñil, residiendo don Marcial permanentemente en esta Isla y también don Herminio hasta recientemente que se trasladó a vivir a San Pedro de Maeorís, República Dominicana.
“Séptimo: Afirma de igual modo la demandante que, ni don Mar-cial ni don Herminio Suárez han constituido hasta la fecha a favor de sus hermanas doña Tarsila y doña Serena Suárez, la dote orde-nada por el testador al constituir la mejora ameritada.”
Alegando también que los bienes hereditarios radican en su mayor parte en esta Isla concluyó pidiendo a la corte dic-tase sentencia declarando que la mejora constituida por Juan Suárez Bodríguez en su testamento a favor de sus hijos Mar-cial, Cándido y Herminio Suárez ha quedado ineficaz por las razones expuestas; y que los bienes que constituyen la me-*143jora deben distribuirse por partes iguales entre todos los herederos del testador, condenando a los demandados al pago de las costas, etc.
Los demandados en su contestación jnrada a la demanda alegaron qne ésta no adnce becbos determinantes de cansa de acción; negaron todos y cada uno de los hechos en la forma qne han sido alegados en la demanda, y específica-mente alegaron el otorgamiento del testamento de Juan Suá-rez Rodríguez;- la fecha de su muerte; la mejora que hizo a favor de sus hijos Cándido, Marcial y Herminio Suárez; la muerte del primero de éstos en la misma fecha que la de-manda dice, y con respecto a las tres alegaciones que hemos copiado de la demanda dijeron lo siguiente:
“VII. Que los demandados niegan el hecho quinto de la demanda y alegan que de acuerdo con la cláusula de mejora anteriormente citada los hijos de don Juan Suárez Rodríguez, don Marcial, y don Herminio Suárez, de común acuerdo y exclusivamente dentro de las condiciones del precitado testamento hicieron el sorteo de la mejora a que se refiere, habiendo sido agraciado el demandado Marcial Suárez.
“VIII. Que los demandados alegan que si bien es verdad que residen en la actualidad en Puerto Rico, su residencia es temporal y en tanto estén en condiciones de regresar a su casa solariega de Puñil, siendo la intención del demandado don Marcial Suárez residir permanentemente en dicho sitio de Puñil, donde el dicho demandado ha reedificado la casa solariega, de acuerdo y con la cooperación de don Herminio Suárez, siendo su intención residir permanentemente en dicho lugar de Puñil.
“IX. Que los demandados niegan el hecho séptimo de la de-manda.”
Y después de haber negado el hecho .referente a que la mayor parte de los bienes radiquen en esta Isla, concluyeron pidiendo a la corte que declarase sin lugar la demanda.
En el curso del pleito murió el demandado Herminio Suá-rez, quien fué sustituido por sus herederos.
La prueba presentada en el juicio en cuanto a lo relativo *144a la mejora consistió únicamente en evidencia testifical de-mostrativa de qne Marcial Suárez lia vivido y vive en esta Isla desde antes de la muerte de sn padre, lo mismo qne Her-Mnio Suárez, quien últimamente se trasladó a Santo Domingo, habiendo muerto en Madrid, España.
No habiendo presentado prueba alguna los demandados y entendiendo la corte inferior qne incumbiendo a la deman-dante la prueba de las alegaciones de su demanda no había presentado evidencia de ninguna clase para probar que no se había hecho por acuerdo o por suerte la designación del heredero que debía ser agraciado con la mejora, pronunció sentencia declarándola sin lugar.
Aunque los tres motivos de error alegados por la deman-dante en este recurso de apelación que ha establecido contra la sentencia dictada en su contra tienen por objeto demostrar que a los demandados correspondía probar que habían sido cumplidas las condiciones impuestas por Juan Suárez Rodrí-guez en la mejora que hizo en su testamento y que ella no tenía que probar la negativa, sin embargo, podemos prescin-dir de esta cuestión porque los autos demuestran que la de-mandante probó su demanda, según veremos.
Los términos en que está redactada la cláusula del testa-mento que contiene la mejora demuestran por sí mismos que el testador la ordenó con el fin de que a su muerte viviese y morase en su casa de Puñil cualquiera de los tres hijos que nombra, siéndole indiferente que fuera uno u otro pues dis-puso que la designación del favorecido pudieran hacerla ellos por acuerdo o por sorteo. Ese fin de la mejora no ha sido cumplido a pesar de haber transcurrido diez y siete años desde la muerte del testador hasta la presentación de la de-manda, hecho que la demandante ha probado con los testigos que presentó, por lo que no puede sostenerse que no ha pro-bado la alegación esencial de la demanda, o sea, el incumpli-miento de la condición impuesta por el testador para la exis-tencia de la mejora, esto es, que uno de dichos hijos viviese *145y morase en la expresada casa. Es cierto qne la demandante no presentó prueba respecto a no baber sido designado por acnerdo o por sorteo el heredero qne debía ser agraciado con la mejora pero, como hemos dicho, el acnerdo o el sorteo no es la condición o cansa de la mejora sino un accidente de ella, a tal punto qne annqne hubiera sido hecha tal designa-, ción sería de todos modos ineficaz la mejora por no vivir y morar el designado en la casa de Pnñil. Lo mismo podemos1-decir de lo referente a la falta de constituir la dote a favor de las hermanas Tarsila y Serena Snárez porque annqne la. dote se haya constituido la mejora no puede subsistir habién-dose probado qne ninguno de los demandados reside y mora en la casa de Pnñil.
Dispone el artículo 783 del Código Civil que la condición puramente potestativa impuesta al heredero o legatario ha de ser cumplida por éstos, una vez enterados de ella, después de la muerte del testador. Así, pues, mientras no conste que el heredero o legatario está enterado de la condición que le ha impuesto el testador no puede decirse que ha dejado de cumplirla y que por esto sea ineficaz la mejora hecha en este caso; y como en la demanda no se alega que los demandados estuvieran enterados de la mejora condicional potestativa hecha a su favor, hemos dudado si habiendo los demandados alegado contra la demanda la excepción de que no aduce he-chos determinantes de causa de acción deberíamos declarar con lugar dicha excepción con permiso para enmendar la de-manda, pero en vista de que las alegaciones de la contesta-ción demuestran que los demandados estaban enterados de la mejora condicional del testamento puesto que según alegan hicieron el sorteo y tenía el favorecido Marcial Suárez la in-tención de ir a vivir a Puñil, preferimos, en evitación de de-mora para los litigantes, resolver la cuestión en su fondo.
Gomo la ley se limita a declarar que la condición debe ser cumplida una vez que el heredero o legatario esté ente-rado de ella y haya muerto el testador, sin fijar plazo para *146el cumplimiento de la condición, entendemos que debe ser cumplida dentro de un plazo razonable, según las circuns-tancias de cada caso, contado desde que estuvo enterado de la condición y que tratándose de una mejora, que fué hecha en favor de herederos hijos del testador, los favorecidos con ella debieron tener conocimiento de ella a raíz de la muerte del testador, por lo que el transcurso de diez y siete años hasta la fecha de la demanda no puede considerarse como plazo razonable. Pero aunque no estuviéramos justificados en suponer conocimiento de la mejora en los demandados desde la muerte de su padre, sin embargo, siempre resultaría que quedaron enterados de la mejora hecha a su favor, por lo menos desde el 21 de febrero de 1919, fecha de la demanda enmendada jurada, pues no conocemos la de la primitiva de-manda, y que habiendo presentado su contestación enmen-dada en abril de 1920 el término entre una y otra es más que razonable para que hubieran cumplido la condición im-puesta por el testador.
Por consiguiente, como el deseo y voluntad del testador de que uno de sus tres hijos mencionados en la mejora que hizo viviese y morase en su casa de Puñil no ha sido cum-plido por ellos debe ser declarada ineficaz dicha mejora y por tanto el importe de la misma debe ser distribuido entre sus herederos.
La sentencia apelada debe ser revocada.

Revocada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
RESOLUCION SOBRE RECONSIDERACIÓN, DE MARZO 23, 1922.
El Juez Asociado Sr. Aldret,
emitió la opinión del tribunal.
Se nos pide que reconsideremos nuestra sentencia para que permaneciendo revocada la de la corte inferior decrete-*147mos la concesión de nn nuevo juicio en vez de pronunciar nosotros la sentencia definitiva.
Los motivos que se alegan para esa petición son: que dis-poniendo la mejora testamentaria que es objeto del pleito que cualquiera de los tres hermanos mejorados designado por ellos mediante acuerdo o por sorteo tenía que vivir y morar en Puñil y constituir una dote a favor de ciertas her-manas, la demandante, que solicita que se declare ineficaz la mejora, hace sus alegaciones de tal manera que plantea la contienda con la afirmativa de que el cumplimiento de una cualquiera de las tres condiciones de la mejora produce nece-sariamente su eficacia; y que habiendo la corte inferior dic-tado sentencia bajo la teoría de que había de probarse el incumplimiento de las tres condiciones para que se declarase ineficaz la mejora, nosotros la hemos variado declarando que era bastante probar, como se probó, que ninguno de los me-jorados vivía y moraba en Puñil, por ser esta la condición fundamental de la mejora y accidentales las otras dos.
Está equivocada la peticionaria en cuanto al primer mo-tivo aducido para pedirnos la reconsideración de la senten-cia pues la demandante no plantea el problema jurídico en la forma que dice, pues se limitó a consignar en su demanda que los demandados no habían cumplido con lo dispuesto por la mejora en ninguno de sus tres particulares, sin que la lec-tura de aquélla pueda llevar a la conclusión que se indica.
En cuanto a que hemos variado la teoría de la corte inferior, cierto es que nosotros hemos interpretado la mejora en discusión de distinta manera que la corte inferior pero esto no es motivo bastante para que dejemos de pronunciar la sentencia que ella debió dictar y para que concedamos un nuevo juicio, cuyo solo alcance sería, en caso de que los de-mandados probaran las alegaciones de su contestación, deci-dir si después de diez y siete años la sola intención de vivir en Puñil el heredero mejorado superviviente es cumplimiento de la voluntad del testador de que, muerto él, allí viviera y *148morase, cuestión que dados los hechos ocurridos parece ca-recer de importancia en este caso.
La moción de reconsideración debe ser negada.

Denegada la reconsideración.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.